  Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 1 of 51 PageID #: 1



                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE


 CIRBA INC. (d/b/a DENSIFY)                           Civil Action No.
 and CIRBA IP, INC.,

                         Plaintiffs,
                                                      JURY TRIAL DEMANDED
        v.

 VMWARE, INC.,

                         Defendant.


                                         COMPLAINT

       Plaintiffs Cirba, Inc. (d/b/a Densify) and Cirba IP, Inc. (collectively, “Densify”) file this

Complaint against Defendant VMware, Inc. (“VMware”), and respectfully allege as follows:

                                  NATURE OF THE ACTION

       1.      Densify is a quintessential start-up success story. Through innovation and years of

hard work, Densify has earned recognition for having set the standard in the industry for cloud and

virtual infrastructure optimization. Global 5000 organizations use Densify’s software to reduce

costs, operate with less infrastructure, and achieve better application performance.

       2.      Densify is an industry leader. For the past decade, Densify has won praise as a

“Best Cloud Management Solution of the Year,” “EMA Top 3,” “Leader in Cloud Cost

Monitoring,” “Best of VMworld 2017 Gold Winner,” “Top 10 Cloud Solution Provider,” “Editors’

Choice,” “Hot Product,” “Vendor to Watch,” “Companies to Watch,” “Top 10 Virtualization

Vendors to Watch,” “Cool Vendor,” among other recognitions.

       3.      For years, Densify’s products have led the industry in optimization, competing

effectively based on its innovations and foundational patent protection. Its products have saved



                                                 1
   Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 2 of 51 PageID #: 2



customers millions of dollars in hardware and software licensing costs, increasing efficiency and

decreasing risk.

       4.      Densify’s technology offerings were so compelling that VMware took Densify’s

ideas and intellectual property, brazenly infringing the patents with products that worked the same

way, looked strikingly similar, and even were advertised using the “Densify” trademarks.

       5.      Rather than innovating on its own, VMware has systematically copied Densify’s

technology. VMware has used Densify’s technology as a blueprint to close in on Densify’s lead

as one of the best optimization solutions in the market. VMware’s infringement has gradually

increased over time, copying more and more of the features of Densify’s product—the most

significant to date being the recent releases of its flagship product, vROps, and its movement into

the hybrid cloud space. With these recent developments, VMware is imminently threatening

Densify’s virtual infrastructure optimization IP, and VMware recently has indicated it intends to

leverage its infringing technology to move into Densify’s cloud infrastructure optimization

business.

       6.      Densify has no recourse but to file this action to stop VMware’s misuse of its

intellectual property.   Densify has invested years and millions of dollars to develop and

commercialize products embodying its intellectual property. VMware is a multi-billion dollar

global player that dominates the virtual infrastructure market; 99% of Fortune 1000 companies

reportedly are VMware customers. If VMware’s unauthorized use of Densify’s intellectual

property is not stopped, VMware can use its market power and dominant position to outspend

Densify and swamp Densify’s marketing and sales of products embodying Densify’s patented

technology. Densify cannot fairly compete against a behemoth like VMware unless its intellectual

property is respected.




                                                2
   Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 3 of 51 PageID #: 3



          7.    Densify, which has not licensed its patents to competitors, has chosen to compete

in the marketplace and is entitled to do so based on the exclusivity afforded by its patents. The

disclosure of innovation in patents is not intended to facilitate unauthorized use, but rather to

incentivize public disclosure for the benefit of all, in return for the promise to inventors of

exclusive rights for a limited period of time. Meaningful consequences are needed to protect

Densify’s exclusive rights.

          8.    In the end, this case is about ensuring a level playing field so smaller competitors

like Densify can compete fairly based on their hard work and protected innovations against larger

companies like VMware.

          9.    Accordingly, Densify brings this action under the patent laws, 35 U.S.C. § 1 et seq.,

the Trademark Act of 1946 (the Lanham Act), 15 U.S.C. § 1051 et seq., Delaware law, and

common law. Densify seeks to stop VMware’s infringement of its patents and other intellectual

property so that it may compete on the strength of the breakthrough products it worked so hard to

create.



          10.   Cirba, Inc. (d/b/a Densify) is a Canadian privately-owned corporation

headquartered in Markham, Ontario. Densify’s principal place of business is located at 400 – 179

Enterprise Boulevard Markham, Ontario L6G 0E7 Canada. In addition to Markham, Densify has

operations in New York, London, and Melbourne. Cirba, Inc. is the exclusive licensee of the

patents asserted in this case.

          11.   Cirba IP, Inc. is Canadian privately-owned corporation headquartered in Markham,

Ontario. Cirba IP is located at 400 – 179 Enterprise Boulevard Markham, Ontario L6G 0E7

Canada. Cirba IP, Inc. is a wholly-owned subsidiary of Cirba, Inc. Cirba IP, Inc. owns all right,




                                                  3
   Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 4 of 51 PageID #: 4



title, and interest in and to the patents asserted in this case, and has exclusively licensed them to

Cirba, Inc.

        12.     VMware, Inc. is a publicly traded corporation organized and existing under the laws

of the State of Delaware. VMware’s headquarters are located at 3401 Hillview Ave, Palo Alto,

California. VMware also has offices in Colorado, Georgia, Massachusetts, Texas, Virginia, and

Washington, among other offices located in twenty countries around the world.



        13.     This is a civil action asserting claims of patent infringement of U.S. Patent Nos.

8,209,687 (“the ’687 patent”) and 9,654,367 (“the ’367 patent”) (collectively, the “Asserted

Patents”), unfair competition under the Lanham Act, 15 U.S.C. § 1125(a), deceptive trade practices

under Delaware Code Title 6 § 2532, and common law trademark infringement.

        14.     This Court has subject matter jurisdiction over this case under 28 U.S.C. §§ 1331

and 1338, 15 U.S.C. § 1121, and 28 U.S.C. § 1367(a).

        15.     Venue is proper in this Court under 28 U.S.C. §§ 1391 and 1400(b). VMware has

offered and sold and continues to offer and sell its infringing products and services in this district.

On information and belief, VMware sells and offers to sell the infringing products and services to

developers, partners, or customers in this district, such as the University of Delaware, ADP,

Alliant, Rent-a-Center, Cardinal Health, and the Make-A-Wish Foundation of America. VMware

has committed acts of patent infringement in this district, is incorporated in this district, and does

business in this district.

        16.     This Court has personal jurisdiction over VMware. VMware is incorporated in

Delaware and has purposely availed itself of the privileges and benefits of the laws of the State of

Delaware. VMware has continuous and systematic business contacts with the State of Delaware.

VMware, directly and/or through subsidiaries or intermediaries, conducts its business extensively


                                                  4
   Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 5 of 51 PageID #: 5



throughout Delaware, by shipping, distributing, offering for sale, selling, and advertising its

products and services in the State of Delaware and in this district. VMware, directly and/or through

subsidiaries or intermediaries, has purposefully and voluntarily placed its infringing products and

services into this district and into the stream of commerce with the intention and expectation that

they will be purchased and used by consumers in this district.




       17.     Densify was founded in 1999. It is a software company that provides machine

learning analytics products related to on-premise information technology (“IT”) infrastructure and

the public cloud. It is a company built on innovation of products that save its customers millions

of dollars in software licensing and computing infrastructure costs by making their utilization of

servers more efficient. Densify has grown to over 180 employees and counts among its customers

many of the world’s most prominent and sophisticated companies. Densify has been recognized

for its innovations; it has won numerous industry awards and has been granted patents on its

technology by the U.S. Patent and Trademark Office (“PTO”). These accomplishments have

attracted significant investment in Densify, which is used to innovate new products that make its

customers’ businesses run more efficiently, reliably, and profitably.

       18.     Many companies deploy their own IT infrastructure, including computing, storage

and networking equipment, on premises. Generally, computing environments are designed to run

at least one workload that performs business functions and consumes compute resources, e.g.,

resources related to central processing units (“CPUs”), memory, disk, network, and other

hardware. The workloads run on computing systems such as servers that supply the computing

resources. Each computing system has a finite capacity of resources.




                                                 5
   Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 6 of 51 PageID #: 6



       19.     Depending on the size of the company, the amount of equipment and, importantly,

the number of physical servers that companies deploy can be substantial, which is necessary in

order to keep pace with today’s high processing demands. There are inefficiencies associated with

these large infrastructure environments, requiring IT organizations to manage large numbers of

physical servers, each operating only at a fraction of their capacity.

       20.     Enter virtualization. In computing, “virtualization” refers to the act of creating a

“virtual” version of something.        Virtualization relies on software to simulate hardware

functionality and create a virtual computer system, which allows companies to run more than one

virtual computer system, or virtual machine (“VM”), on a single physical server. In other words,

virtualization offers greater efficiency and economies of scale.

       21.     In computing, a virtual machine or VM is essentially an emulation of a computer

system. It functions as and represents a real computer machine but does so only logically as

defined by software (virtualization software is referred to as a “hypervisor”). VMs originated from

the desire to run multiple operating systems on the same piece of hardware and get the benefit of

sharing computing resources. VMs are used to run software applications, and with virtualization,

one physical server can run many applications as each application runs in a VM sharing the

resources of the physical machine. Different application needs on the same physical hardware can

create conflicts in complex systems—each piece of software competing for limited processing and

storage capabilities of a physical server. Simplified, VMs allow time and capacity sharing among

competing applications and their operating systems. If one physical machine can host multiple

VMs, the utilization of its resource capacity becomes more efficient, and requires fewer physical

resources, and software licenses, and hence costs less.




                                                  6
   Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 7 of 51 PageID #: 7



       22.     In virtualized environments, the physical server and related software often are

called a “host.” VMs running on a host often are called “guests.” Virtualization is accomplished

through software that makes logical computing environments independent of physical

infrastructure. In this context, virtualization refers to dividing up resources of a host into multiple

VMs (i.e., multiple virtual servers). With virtualization, one host can run many applications

because each run on a VM sharing resources of the host.

       23.     Virtualization also allows for multiple hosts to be configured as one larger logical

entity; the resulting group of hosts can be referred to as a “cluster.” A cluster offers an advantage

of managing several hosts as one larger resource pool. Each host can be interchangeable in the

pool, which enables VMs to move between them. The moves could happen, for example, if a host

becomes too busy and another has more available resources.

       24.     Decisions must be made regarding which VMs to run on which hosts. Running too

few VMs or applications on a host means that more servers or capacity must be purchased.

Running too many VMs or applications can create risk by over-utilizing hardware, i.e., it creates

resource contention where VMs compete for the same resources. The inefficiencies and risks can

be reduced by optimizing workload placements and making sure the amount of resources assigned

to each VM is commensurate with host constraints.

       25.     Even with promise of greater efficiency and scale, companies were not able to

optimize a complex virtualized infrastructure on a day-to-day basis. For example, in virtualized

environments, determining optimal placements of VMs in short times, while honoring complex

operating constraints, was not practical.




                                                  7
    Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 8 of 51 PageID #: 8



       26.    Densify’s technology addresses these needs. With Densify’s analytics, managing

virtualized infrastructures to an optimal state can be done with automation. In fact, intelligent

automation has become critical as environments scale and become more complex.

       27.    Densify enables automated infrastructure optimization for virtualized environments

through its proprietary software. Densify offers products that optimize virtual environments and

are referred to herein as “Densify’s Optimization Engine.” Densify’s Optimization Engine is

predictive analytics software that optimizes public cloud, bare metal cloud, and on-premise

virtualized environments, enabling customers to operate with less cloud cost, less infrastructure

and better performing applications.

       28.    Densify’s Optimization Engine decreases risk in a VM infrastructure. Its predictive

analytics anticipate capacity risk, place workloads, and allocate resources to avoid capacity

shortfalls, meet compliance and other key operating policies, which results in reducing

unnecessary movement of VMs and avoiding application performance issues. The figure below is

an example of how Densify’s Optimization Engine displays risks in a customer’s environment

across clusters, hosts, and guests.1 The display shows, for example, how: (1) specific placement

and allocation recommendations can address risks; (2) the customer can automate and execute

those recommendations; and (3) to track the progress over time.




1
        Screenshot from Densify Video, Cloud Optimization Done For You, available at
https://www.densify.com/resources/video-optimize-on-premises-virtual-infrastructure-bare-
metal-cloud (Ex. 1). A full version of the video from which the screenshot (Ex. 1) was taken has
been provided as Ex. 31.


                                               8
    Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 9 of 51 PageID #: 9




        29.        The Densify Optimization Engine reduces infrastructure costs. Its intelligent

workload stacking and resource allocation increases optimization by identifying savings of an

average of 33% on hardware and 55% on software licensing. The picture below illustrates, by way

of analogy, the effect of inefficient stacking, creating operational risk and stranded capacity, and

then how Densify’s Optimization Engine organizes the workload to reduce risks and

inefficiencies.2




2
        Screenshot from Densify Video, Cloud Optimization Done For You, available at
https://www.densify.com/resources/video-optimize-on-premises-virtual-infrastructure-bare-
metal-cloud (Ex. 2). A full version of the video from which the screenshot (Ex. 2) was taken has
been provided as Ex. 31.


                                                 9
    Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 10 of 51 PageID #: 10




        30.   Densify’s Optimization Engine automates workload placement and resource

optimization. The figure below illustrates how Densify’s Optimization Engine provides customer

control over making stranded capacity available, how to increase the density of VMs, and how to

minimize software costs.3




3
        Screenshot from Densify Video, Cloud Optimization Done For You, available at
https://www.densify.com/resources/video-optimize-on-premises-virtual-infrastructure-bare-
metal-cloud (Ex. 3). A full version of the video from which the screenshot (Ex. 3) was taken has
been provided as Ex. 31.


                                              10
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 11 of 51 PageID #: 11




       31.     Through its innovative product offerings, Densify has attracted a substantial

customer following among the Fortune 5000. Customers pay millions of dollars for Densify’s

Optimization Engine, which in turn save those companies many more millions of dollars. Densify

has invested heavily in research and development to create innovative, award winning products

that have been in high demand from some of the world’s leading companies.



       32.     VMware is a company focused on platform virtualization and cloud computing

software and services. Founded in 1998, it entered the server market in 2001. It began as a leader

in virtualization software and has expanded its offerings over the years. It is known for its

innovation of the hypervisor—the layer of software residing between the operating system and the

system hardware that enables virtualization.

       33.     VMware’s early success was grounded in its innovations relating to server

virtualization. But, as analysts have recognized, it has been hesitant to embrace new technologies:




                                                11
    Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 12 of 51 PageID #: 12



“The history of VMware presents a company that disrupted the IT industry with server

virtualization, but that was hesitant to embrace new technologies, such as the public cloud.

VMware’s future success will depend on how it finds a role in the current cloud market and how

it approaches containers.”4

        34.    “The concept of virtualization has moved from the server to other areas in the data

center infrastructure. The history of VMware shows a company trying to keep up with its original

innovation.”5 Over time, VMware has been successful in raising money, with which it acquired

companies with innovative technology and developed products using the technology of others.

        35.    In 2008, “after a disappointing financial performance due to mismanagement of the

company’s growing scale, the board of directors replaced VMware president and CEO Diane

Greene with Paul Maritz, a former Microsoft veteran who headed EMC’s cloud computing

business unit. This leadership reorganization marked a point in the history of VMware that

foreshadowed a shift in the company's direction.”6

        36.    Thereafter, VMware began rapidly acquiring innovations from other companies,

and, at least in the case of Densify, copying a competitor’s technology. The history shows

VMware has been taking an increasingly aggressive approach in maintaining its market power as

the market shifts and new innovators spring up.

        37.    Today, VMware faces challenges in adapting its business to the public cloud as

companies shift away from on premise to cloud-based infrastructures. “VMware Cloud on AWS

isn’t as attractive for organizations developing new applications. VMware maintains its position


4
        Korzeniowski, P., “What The History Of VMware Reveals About Its Future Projects,”
available at https://searchvmware.techtarget.com/tip/What-the-history-of-VMware-reveals-about-
its-future-projects (Ex. 4).
5
        Id. (Korzeniowski, Ex. 4).
6
        Id. (Korzeniowski, Ex. 4).


                                                  12
    Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 13 of 51 PageID #: 13



with data center technicians, but it’s not growing with business unit developers who increasingly

control significant portions of IT spending. . . . VMware’s virtualization software reshaped the

computer industry. Cloud and containers are now having a similar effect. VMware’s response to

these trends will determine its impact in the coming years.”7

        38.    This case centers on VMware’s products and services related to its virtualization

platform, including but not limited to, vRealize Operations (“vROps”), Distributed Resource

Scheduler (“DRS”), and other related products and services, including VMware’s suite of software

products and services that include vROps or DRS (collectively, the “VMware Accused Products”).

        39.    According to VMware, vROps is an enterprise software product that “can

proactively identify and solve emerging issues with predictive analysis and smart alerts, ensuring

optimal performance and availability of system resources - across physical, virtual, and cloud

infrastructures.”8 VMware states that vROps provides “complete monitoring capability in one

place, across applications, storage, and network devices, with an open and extensible platform

supported by third-party management packs.”9 In addition, according to VMware, vROps

“increases efficiency by streamlining key processes with preinstalled and customizable policies

while retaining full control.”10 Using data collected from system resources (objects), vROps

“identifies issues in any monitored system component, often before the customer notices a

problem.”11



7
        Supra n. 4 (Korzeniowski, Ex. 4).
8
        vRealize Operations Manager 7.0 Help Guide at 5 (Nov. 15, 2018), available at
https://docs.vmware.com/en/vRealize-Operations-Manager/7.0/vrealize-operations-manager-70-
help.pdf (Ex. 5).
9
        Id. (vRealize Operations Manager 7.0 Help Guide, Ex. 5).
10
        Id. (vRealize Operations Manager 7.0 Help Guide, Ex. 5).
11
        Id. (vRealize Operations Manager 7.0 Help Guide, Ex. 5).


                                                13
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 14 of 51 PageID #: 14



       40.     VMware’s core hypervisor is referred to as ESXi. VMware’s DRS is a tool for

managing VM workloads and “works on a cluster of ESXi hosts and provides resource

management capabilities like load balancing and virtual machine (VM) placement. DRS also

enforces user-defined resource allocation policies at the cluster level, while working with system-

level constraints.”12 VMware states that DRS ensures that “VMs and their applications are always

getting the compute resources that they need to run efficiently.”13



       41.     Densify’s business historically has focused on technology that can optimize the

placement of virtual machines on hosts while under the multiple operational constraints. It works

with virtualization platforms offered by, among others, VMware. Densify’s Optimization Engine

historically has complemented VMware’s products, but as VMware learned Densify’s technology,

it slowly over the years has become Densify’s competitor in virtual infrastructure optimization.

       42.     IT organizations of major companies typically utilize virtual environments, and

most of these companies use VMware’s virtualization platform (i.e., hypervisor and related

software).

       43.     Densify integrates with VMware’s virtualization platform, including working with

VMware management products like DRS and vROps.

       44.     Because VMware offers the baseline virtualization platform with approximately

99% of Fortune 1000 companies as customers, it is naturally the dominant “incumbent” with direct

access to customers. VMware uses its incumbent position and market dominance to consolidate



12
        Understanding vSphere DRS Performance, VMware vSphere 6 at 4, available at,
https://www.vmware.com/content/dam/digitalmarketing/vmware/en/pdf/techpaper/vsphere6-drs-
perf.pdf (Ex. 6).
13
        Id. (Understanding vSphere DRS Performance, Ex. 6).


                                                14
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 15 of 51 PageID #: 15



its power, particularly when it comes to competitors. For example, on information and belief,

VMware controls access to the industry’s leading tradeshow (called “VMworld”), including

speaker and analyst invitations. By doing so, VMware is capable of controlling the agenda for

what is known to be a must-attend virtualization tradeshow.



       45.    VMware has long been familiar with Densify’s product, technology and inventions.

VMware embarked on a strategy to introduce products with Densify’s technology and intellectual

property.

       46.    As an example, VMware previewed its release of vROps 6.1 at the VMworld 2015

trade show. vROps 6.1 was shown with the following dashboard:14




14
        Screenshot from VMware Videos, How to Troubleshoot Using vRealize Operations
Manager (Deep Live Demo) (MGT4928-1) and How to Troubleshoot Using vRealize Operations
Manager          (Deep        Live        Demo)         (MGT4928-2),       available     at
https://videos.vmworld.com/global/2015?q=MGT4928 (Ex. 7). Full versions of the videos from
which the screenshot (Ex. 7) was taken have been provided as Exs. 32 – 33.



                                              15
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 16 of 51 PageID #: 16



       47.     vROps’ dashboard looked the same in relevant respects as Densify’s product that

was in the market since 2012, shown below.15 In fact, an audience member spoke up during the

VMworld conference presentation to note how similar vROps dashboard was.




                                  Screenshot of Densify’s Product

       48.     As seen above, Densify’s product and VMware’s vROps 6.1’s dashboard share

substantially the same key features (e.g., “too little infrastructure” is analogous to “overutilized”).

The similarity of VMware’s dashboard to Densify’s was so striking that Densify received a call

from a customer who mistakenly assumed VMware must have acquired Densify.

       49.     Upon information and belief, the dashboard in paragraph 47 remains a vROps

feature.

       50.     VMware also released “predictive DRS” that was in material respects the same as

a core Densify feature that VMware knew about and copied.




15
       Screenshot of Densify’s Product (Ex. 8).


                                                  16
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 17 of 51 PageID #: 17



       51.     These releases were troublesome and infringing, but still VMware was not able to

offer a product, like Densify’s, that satisfied the needs of customers with complex business and

operating constraints.

       52.     Then, in late September 2018, VMware released vROps version 7.0. vROps 7.0

added the “Automated Host Based Placement” feature, which allows vROps to “teach DRS your

business intent and control not only balancing across clusters, but also which host within a cluster

the workload will land on.”16 The particular use case for this feature is software license control17—

a key Densify product feature known to VMware.

       53.     Upon information and belief, prior to the vROps 7.0 release, vROps did not have a

host-based software license control feature. With the “Automated Host Based Placement” feature,

however, VMware, for the first time, provides a commercially viable host-based software license

control feature that allows a customer to “automatically drive” its “business intent” from a single

and automated user interface enabling the type of software license control feature Densify

described as important to its customers. VMware has not stopped there. In a recent announcement,

VMware has emphasized that it is further enhancing the vROps host-based placement software

license control features in a brand new vROps 7.5 release.

       54.     Not only did VMware copy Densify’s technology, it even began using its name and

trademark DENSIFY (or formatives thereof) in reference to VMware’s products. For example, it




16
        Gandhi, T., What’s New in vRealize Operations 7.0, VMware Blogs, available at
https://blogs.vmware.com/management/2018/08/whats-new-in-vrealize-operations-7-0.html (Ex.
9).
17
        Dias, J., Using Host Rules with Business Intent in vRealize Operations 7.0, VMware Blogs,
available at https://blogs.vmware.com/management/2018/11/using-host-rules-with-business-
intent-in-vrealize-operations-7-0.html (Ex. 10).



                                                 17
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 18 of 51 PageID #: 18



began identifying its key feature as “Workload Optimization – Densifying to Repurpose Hosts.”

An example is below:18




       55.       VMware implemented features in VMware products that infringed Densify’s

patents.

                 1.     The ’687 Patent

       56.       On June 26, 2012, the U.S. Patent and Trademark Office duly and legally issued

the ’687 patent, entitled “Method and System for Evaluating Virtualized Environments,” with Tom

Silangan Yuyitung and Andrew Derek Hillier as inventors. The earliest application related to the

’687 patent was filed on August 31, 2007. A true and correct copy of the ’687 patent is attached

as Exhibit 12.


18
       Screenshot from Workload Optimization - Densifying to Repurpose Hosts, VMware Cloud
Management, available at https://www.youtube.com/watch?v=IymKQdg3oNE (Ex. 11). A full
version of the video from which the screenshot (Ex. 11) was taken has been provided as Ex. 34.


                                               18
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 19 of 51 PageID #: 19



       57.     The ’687 patent is directed to technological solutions that addresses problems

specifically grounded in enterprise IT environments. For example, the ’687 patent explains that

“IT infrastructures used by many organizations have moved away from reliance on centralized

computing power and towards more robust and efficient distributed systems. While the benefits

of a distributed approach are numerous and well understood, there has arisen significant practical

challenges in managing such systems for optimizing efficiency and to avoid redundancies and/or

under-utilized hardware. In particular, one challenge occurs due to the sprawl that can occur over

time as applications and servers proliferate. Decentralized control and decision making around

capacity, the provisioning of new applications and hardware, and the perception that the cost of

adding server hardware is generally inexpensive, have created environments with far more

processing capacity than is required by the organization.”19

       58.     The ’687 patent also states that “[w]hen cost is considered on a server-by-server

basis, the additional cost of having underutilized servers is often not deemed to be troubling.

However, when multiple servers in a large computing environment are underutilized, having too

many servers can become a burden. Moreover, the additional hardware requires separate

maintenance considerations; separate upgrades and requires the incidental attention that should

instead be optimized to be more cost effective for the organization. Heat production and power

consumption can also be a concern. Even considering only the cost of having redundant licenses,

removing even a modest number of servers from a large computing environment can save a

significant amount of cost on a yearly basis.”20




19
       ’687 patent, 1:26-41.
20
       ’687 patent, 1:42-54.


                                                   19
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 20 of 51 PageID #: 20



       59.     The emergence of virtual infrastructure provided a technology foundation to

achieve consolidation, and according to the ’687 patent, “organizations have become increasingly

concerned with such redundancies and how they can best achieve consolidation of capacity to

reduce operating costs.”21 The problems IT organization faced at the time were that “[c]omplex

systems configurations, diverse business requirements, dynamic workloads and the heterogeneous

nature of distributed systems can cause incompatibilities between systems.                      These

incompatibilities limit the combinations of systems that can be consolidated successfully. In

enterprise computing environments, the virtually infinite number of possible consolidation

permutations which include suboptimal and incompatibility system combinations make choosing

appropriate consolidation solutions difficult, error-prone, and time consuming.”22

       60.     The ’687 patent addresses these technological problems not by a mere nominal

application of a generic computer to practice the invention, but by “recogniz[ing] that

virtualization often involves more than considering sizing, for example, it is beneficial to

understand all the constraints that govern and impact a target environment and ensure that these

constraints are taken into account when planning and managing a virtual environment. This has

been found to be particularly true of virtualization infrastructures such as VMware Infrastructure®,

where sophisticated features such as vMotion, distributed resource scheduling (DRS) and HA

require careful planning and diligent administration of virtual environments. It has been found that

to fully realize the capabilities of the virtualization infrastructure, the virtualization scheme being

used should be combined with accurate intelligence and focused analytics in order to safely and

effectively transform existing systems into a new virtual paradigm. In order to provide such



21
       ’687 patent, 1:55-57.
22
       ’687 patent, 2:12-21.


                                                  20
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 21 of 51 PageID #: 21



intelligence and focused analytics, an analysis program for determining compatibilities in a

computing environment . . . can be utilized along with specific virtualization rule sets and user

interfaces (UIs) to address the considerations of a virtualization infrastructure.”23

       61.     Specifically, the ’687 patent recites “evaluating the placement of said virtual

machines in said virtualized environment using said data sets by evaluating each virtual guest

against each virtual host and other virtual guests using one or more rule sets pertaining to said

technical, business and workload constraints to determine guest-host placement.”24 As such, the

“intelligence and focused analytics” the ’687 patent is directed to provide a specific improvement

over prior systems that is not well-known or conventional, resulting in an improved automated

evaluation of IT infrastructure for purposes of optimization.25

       62.     Claim 7 is directed to a “method for validating an existing virtualized environment

comprising a plurality of virtual machines placed on one or more virtual hosts.” It recites

“obtaining a data set for each of said plurality of virtual machines, each data set comprising

information pertaining to technical, business, and workload constraints.” Claim 7’s method also

involves “evaluating each virtual guest against each virtual host and other virtual guest using one

or more rule sets pertaining to said technical, business, and workload constraints to determine

guest-host placements.” Claim 7 further recites “identifying the existence of virtual machines with

suboptimal placements to enable alternative placements for said virtual machines.”



23
         ’687 patent, 5:52-6:4.
24
         ’687 patent, 38:64-39:2.
25
         For example, VMware has acknowledged that its prior versions “did not support affinity
between VMs and hosts,” but as it described in an article about “lessons learned,” it added that
feature, which is covered by the ’687 patent. Gulati, et al., VMware Distributed Resource
Management:        Design,      Implementation, and     Lessons     Learned,     available    at
https://labs.vmware.com/vmtj/vmware-distributed-resource-management-design-
implementation-and-lessons-learned (Ex. 13).


                                                 21
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 22 of 51 PageID #: 22



       63.     The VMware Accused Products directly infringe claim 7. For example, vROps

infringes claim 7 when it conducts “Capacity Optimization,” “Workload Optimization,” including

the newly added host-based placement feature, “What-If Analyses,” and the installation of vROps.

When these features are executed, vROps validates an existing virtualized environment by

evaluating each virtual guest with each virtual host and other virtual guests by using a constraint-

based analysis (e.g., technical, workload, and business constraints) and identifies virtual machines

in the virtualized environment that are not optimally placed.

       64.     vROps utilizes a method for validating an existing virtual environment comprising

a plurality of virtual machines placed on one or more hosts. For example, vROps validates virtual

environments comprising of virtual machines and hosts as it conducts “continuous performance

optimization . . . driven by business and operational intent . . . .”26 vROps validates and manages

virtualized environments by automating and simplifying “IT operations management” and by

providing “unified visibility from applications to infrastructure across physical, virtual, and cloud

environments.”27 Generally, vROps assesses the placements of virtual machines on hosts using

multiple criteria, and therefore, vROps is capable of validating whether an environment in is an

optimized state. It validates an existing virtualized environment that includes VMs and hosts, as

shown in the video below:28




26
        Self-Driving Operations by VMware vRealize Operations, Datasheet at 1, available at
https://www.vmware.com/content/dam/digitalmarketing/vmware/en/pdf/products/vCenter/vmwa
re-vrealize-operations-datasheet.pdf (Ex. 14 (highlighting added)).
27
        Id. (Self-Driving Operations by VMware vRealize Operations Datasheet at 1, Ex. 14
(highlighting added)).
28
        Screenshot from VMware Video, VMware vRealize Operations, Workload Optimization
– Overview, available at https://www.youtube.com/watch?v=w7Y4uEayltM&feature=youtu.be
(Ex. 15). A full version of the video from which the screenshot (Ex. 15) was taken has been
provided as Ex. 35.


                                                 22
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 23 of 51 PageID #: 23




       65.    vROps also obtains a data set for each of said plurality of virtual machines, each

data set comprising information pertaining to technical, business, and workload constraints. For

example, vROps obtains “performance data from monitored software and hardware resources in

your enterprise and provides predictive analysis and real-time information about problems.”29 It

“monitors your ESXi hosts and the virtual machines located on them,” and “monitors virtual

machines running in a vCenter Server, analyzes longer-term historical data, and provides forecast

data about predictable patterns of resource usage to Predictive DRS. Based on these predictable

patterns, Predictive DRS moves to balance resource usage among virtual machines.”30 Predictive

DRS is a feature included in vROps. It also computes “analytics [that] provide precise tracking,




29
       Supra n. 8 (vRealize Operations Manager 7.0 Help Guide at 486, Ex. 5).
30
       Id. (vRealize Operations Manager 7.0 Help Guide at 120, Ex. 5).



                                               23
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 24 of 51 PageID #: 24



measuring, and forecasting of data center capacity, usage, and trends to help manage and optimize

resource use, system tuning, and cost recovery.”31

       66.     Examples     of   technical    (e.g.,   configuration)   and    workload    (e.g.,

utilization/performance) data vROps uses can be found illustrated in the various components of

the interface shown below.32 Further, for technical constraints: “The VM dashboard focuses on

highlighting the key configurations of the virtual machines in your environment. You can use this

dashboard to find inconsistencies in configuration within your virtual machines and take quick

remedial measures.”33 And vROps can “[use] the Workload Utilization widget to identify which

workload objects are underutilized and overutilized.”34




31
       Supra n. 8 (vRealize Operations Manager 7.0 Help Guide at 770, Ex. 5).
32
       Id. (vRealize Operations Manager 7.0 Help Guide at 684, Ex. 5).
33
       Id. (vRealize Operations Manager 7.0 Help Guide at 496, Ex. 5).
34
       Id. (vRealize Operations Manager 7.0 Help Guide at 485, Ex. 5).



                                               24
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 25 of 51 PageID #: 25




     67.    Further, vROps uses business constraints corresponding to VMs as shown below:35




35
     Supra n. 17 (Dias, Ex. 10).


                                           25
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 26 of 51 PageID #: 26




       68.     Further, for business constraints: “You can use vCenter Server tagging to tag VMs,

hosts, and/or clusters with specific tags. vRealize Operations Manager can be configured to

leverage tags to define business-related placement constraints: VMs can only be placed on

hosts/clusters with matching tags.”36

       69.     vROps also evaluates the placement of said virtual machines in said virtualized

environment using said data sets by evaluating each virtual guest against each virtual host and

other virtual guests using one or more rule sets pertaining to said technical, business and workload

constraints to determine guest-host placements. For example, as depicted above, vROps evaluates

placements of virtual machines when conducting “Workload Optimization.” vROps “monitors

virtual objects and collects and analyzes related data that is presented to users in graphical form at

the Workload Optimization screen. Depending on what appears on the screen, you might use


36
       Supra n. 8 (vRealize Operations Manager 7.0 Help Guide at 631, Ex. 5).


                                                 26
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 27 of 51 PageID #: 27



optimization functions to distribute a workload differently in a data center or customer data center.

Or you may decide to perform more research, including checking the Alerts page to determine if

any alerts have been generated for objects or interest.”37 It “provides for moving virtual compute

resources and their file systems dynamically across datastore clusters within a data center or

custom data center. Using Workload Optimization, you can rebalance virtual machines and

storage across clusters, relieving demand on an overloaded individual cluster and maintaining or

improving cluster performance.       You can also set your automated rebalancing policies to

emphasize VM consolidation, which potentially frees up hosts and reduces resource demand.”38

       70.     In addition, vROps’ “Workload Optimization offers you the potential to automate

fully a significant portion of your cluster workload rebalancing tasks” by, among other things,

tagging virtual machines for “Host-Based Virtual Machine Placement” and “Tag-Based VM

Placement in Clusters.”39 “[W]hen the system runs an optimization, it uses VM-to-host tag

matching to ensure that VMs are moved to - or stay with – the appropriate host.”40 vROps uses

“host-based VM placement to tie your VMs more closely to your infrastructure. By using vCenter

Server to tag hosts and VMs with specific tags, you make certain that when the system runs an

optimization, it uses VM-to-host tag matching to ensure that VMs are moved to – or stay with –

the appropriate host.”41 Accordingly, vROps evaluates each virtual guest against each virtual host

and other virtual guests when optimizing the workload across clusters and hosts.




37
       Supra n. 8 (vRealize Operations Manager 7.0 Help Guide at 633, Ex. 5).
38
       Id. (vRealize Operations Manager 7.0 Help Guide at 625, Ex. 5).
39
       Id. (vRealize Operations Manager 7.0 Help Guide at 626, Ex. 5).
40
       Id. (vRealize Operations Manager 7.0 Help Guide at 630, Ex. 5).
41
       Id. (vRealize Operations Manager 7.0 Help Guide at 630, Ex. 5).


                                                 27
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 28 of 51 PageID #: 28



       71.     Lastly, vROps identifies the existence of virtual machines with suboptimal

placements to enable alternative placements for virtual machines. vROps meets this limitation

when it conducts workload optimization, which identifies sub-optimal VM placements.

       72.     Based on the above, the VMware Accused Products directly infringe at least, but

not limited to, claim 7 of the ’687 patent.

               2.      The ’367 Patent

       73.     On May 16, 2017, the U.S. Patent and Trademark Office duly and legally issued

the ’367 patent, entitled “System and Method for Determining and Visualizing Efficiencies and

Risks in Computing Environments,” with Andrew Derek Hillier as inventor. The earliest

application related to the ’367 patent was filed on August 16, 2011. A true and correct copy of the

’367 patent is attached as Exhibit 16.

       74.     The ’367 patent is directed to technological solutions with practical applications

that address problems specifically grounded in enterprise IT environments. For example, the ’367

patent explains that “[m]odern data centers typically comprise hundreds if not thousands of

servers. Each server supplies a finite amount of resource capacity, typically in the form of, but not

limited to: central processing unit (CPU) capacity, memory or storage capacity, disk input/output

(I/O) throughput, and network I/O bandwidth. Workloads running on these servers consume

varying amounts of these resources. With the advent of virtualization and cloud technologies,

individual servers are able to host multiple workloads.”42

       75.     The ’367 patent further explains that “[p]ercent CPU utilization, which corresponds

to the ratio of CPU usage relative to CPU capacity, is a common measure of how effectively servers

are being utilized. Various other metrics may be used to determine resource utilization for


42
       ’367 patent, 1:23-31.


                                                 28
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 29 of 51 PageID #: 29



computing systems. Organizations may wish to measure and evaluate efficiencies and risks in

computing environments but often do not have convenient ways to perform such measurements

and evaluations.”43

        76.     The ’367 patent addresses these technological problems by not only a mere nominal

application of a generic computer to practice the invention, but by requiring the computations of

“at least one score quantifying efficiencies and/or risks associated . . . based on the resource

utilization or performance data, the capacity data, and the at least one operational policy.”44 The

’367 patent also requires the “displaying an indicator for at least one of the plurality of computing

entities in a graphical representation based on the corresponding score.”45 Such scores and

indicators provide for a convenient and efficient way for IT organization to determine resource

optimization for computing systems.

        77.     This notion was explained during the prosecution of the underlying patent

application: “the technical problem is solved by the present invention by computing efficiency

scores for computing entities based on resource utilization data, resource capacity data, and

operational policies relating to resource allocation. These scores thus reflect conditions prevailing

in an apparatus or system – in particular conditions as to the utilization and availability of resources

(such as CPU/memory capacity) – and these conditions are visually indicated by generating a

graphical display with an indicator for at least one computing entity.”46 As such, the ’367 patent

is directed to a novel way to measure, evaluate, and visualize efficiencies and risks in an IT




43
        ’367 patent, 1:32-39.
44
        ’367 patent, 1:49-52.
45
        ’367 patent, 11:25-27.
46
        U.S. Patent Application No. 14/180,438, Apr. 22, 2016 Response to Office Action (Ex.
17).


                                                  29
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 30 of 51 PageID #: 30



infrastructure, resulting in a specific improvement over prior systems that is not well-known or

conventional.

       78.      Claim 1 of the ’367 patent is directed to a “method performed by a processor in a

computing system.” vROps is performed by a processor in a computing system. Claim 1 further

recites “obtaining resource utilization or performance data pertaining to a plurality of computing

entities in a computing environment, and capacity data specifying resource capacities for the

plurality of computing entities in the computing environment” and “obtaining at least one

operational policy defining criteria to determine whether the utilization or performance of an entity

is in an acceptable range relative to its capacity or performance limits.” Claim 1’s method also

recites “computing at least one score quantifying efficiencies and/or risks associated with

corresponding ones of the entities in the computing environment, based on the resource utilization

or performance data, the capacity data, and the at least one operational policy.”

       79.      Claim 1 further involves “displaying an indicator for at least one of the plurality of

computing entities in a graphical representation based on the corresponding score,” “wherein each

indicator is positioned in the graphical representation according to the corresponding score such

that the positioned indicator shows in a spatial manner, relative efficiencies and/or risks for the

corresponding entity by positioning the indicator in one of a first portion indicative of risk

associated with having infrastructure in the computing environment that cannot service workload

demands and meet criteria specified in the at least one operational policy, a second portion

indicative of an amount of infrastructure in the computing environment that can service workload

demands based on the at least one operational policy, or a third portion indicative of inefficiencies

associated with having more than the required amount of infrastructure in the computing

environment to service workload demands based on the at least one operational policy.”




                                                 30
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 31 of 51 PageID #: 31



         80.   Figure 4 of the ’367 patent is instructive because it is representative of an

embodiment of the claimed invention and because vROps has an identical feature as depicted

below:




                                    ’367 patent, Figure 4




                                             31
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 32 of 51 PageID #: 32




       81.     As illustrated above47 and explained in detail below, the VMware Accused Products

directly infringe at least claim 1 of the ’367 patent.

       82.     vROps obtains resource utilization or performance data pertaining to a plurality of

computing entities in a computing environment, and capacity data specifying resource capacities

for the plurality of computing entities in the computing environment. For example, vROps’

“analytics provide precise tracking, measuring and forecasting of data center capacity, usage, and

trends to help manage and optimize resource use, system tuning, and cost recovery. The system

monitors stress thresholds and alerts you before potential issues can affect performance. Multiple

pre-set reports are available. You can plan capacity based on historical usage and run what-if

scenarios as your requirements expand.”48 vROps also “use[s] the Capacity Optimization and


47
        Overbeek, D., vRealize Operations 6.2: Intelligent Workload Placement with DRS,
VMware Blogs, available at https://blogs.vmware.com/management/2016/02/vrealize-operations-
6-2-intelligent-workload-placement-with-drs-2.html (Ex. 18).
48
        Supra n. 8 (vRealize Operations Manager 7.0 Help Guide at 770, Ex. 5).



                                                  32
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 33 of 51 PageID #: 33



Reclaim features to assess workload status and resource contention in data centers across your

environment. You can determine time remaining until cpu, memory, or storage resources run out

and realize cost savings when underutilized VMs can be reclaimed and deployed where needed.”49

       83.     vROps likewise obtains performance data from monitored software and hardware

resources in your enterprise and provides predictive analysis and real-time information about

problems.50 It “monitors your ESXi hosts and the virtual machines located on them,” and

“monitors virtual machines running in a vCenter Server, analyzes longer-term historical data, and

provides forecast data about predictable patterns of resource usage to Predictive DRS. Based on

these predictable patterns, Predictive DRS moves to balance resource usage among virtual

machines.”51

       84.     Next, vROps obtains at least one operational policy defining criteria to determine

whether the utilization or performance of an entity is in an acceptable range relative to its capacity

or performance limits. For example, in vROps “[a]dministrators assign policies to object groups

and applications to support Service Level Agreements (SLAs) and business priorities. When you

use policies with object groups, you ensure that the rules defined in the policies are quickly put

into effect for the objects in your environment.”52 As a further example, vROps “[u]se host-based

VM placement to tie your VMs more closely to your infrastructure. By using vCenter Server to

tag hosts and VM with specific tags, you make certain that when the system runs an optimization,




49
       Supra n. 8 (vRealize Operations Manager 7.0 Help Guide at 770, Ex. 5).
50
       Id. (vRealize Operations Manager 7.0 Help Guide at 486, Ex. 5).
51
       Id. (vRealize Operations Manager 7.0 Help Guide at 120, Ex. 5).
52
       Id. (vRealize Operations Manager 7.0 Help Guide at 304, Ex. 5).



                                                 33
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 34 of 51 PageID #: 34



it used VM-to-host tag matching to ensure that VMs are moved to – or -stay with – the appropriate

host.”53

       85.     Further, vROps computes at least one score quantifying efficiencies and/or risks

associated with corresponding ones of the entities in the computing environment, based on the

resource utilization or performance data, the capacity data, and the at least one operational policy.

For example, vROps provides “the efficiency widget that is the status of the efficiency-related

alerts for the objects it is configured to monitor. Efficiency alerts in vRealize Operations Manager

usually indicate that you can reclaim resources. You can create one or more efficiency widgets

for objects that you add to your custom dashboards.”54 In addition, scores “quantifying efficiencies

and/or risks” can be observed in the vROps dashboard below.55




53
      Id. (vRealize Operations Manager 7.0 Help Guide at 630, Ex. 5).
54
      Id. (vRealize Operations Manager 7.0 Help Guide at 408, Ex. 5).
55
      Supra n. 47 (Overbeek, vRealize Operations 6.2: Intelligent Workload Placement with
DRS, Ex. 18).


                                                 34
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 35 of 51 PageID #: 35



       86.     Lastly, vROps displays an indicator for at least one of the plurality of computing

entities in a graphical representation based on the corresponding score, wherein each indicator is

positioned in the graphical representation according to the corresponding score such that the

positioned indicator shows in a spatial manner, relative efficiencies and/or risks for the

corresponding entity by positioning the indicator in one of a first portion indicative of risk

associated with having infrastructure in the computing environment that cannot service workload

demands and meet criteria specified in the at least one operational policy, a second portion

indicative of an amount of infrastructure in the computing environment that can service workload

demands based on the at least one operational policy, or a third portion indicative of inefficiencies

associated with having more than the required amount of infrastructure in the computing

environment to service workload demands based on the at least one operational policy.”

       87.     For example, the “first portion” is depicted in the illustration of vROps above by

“overutilized ZONE,” the “second portion” is depicted by “optimal ZONE,” and the “third

portion” is depicted the “underutilized ZONE.”

       88.     Based on the above, the VMware Accused Products directly infringe at least, but

not limited to, claim 1 of the ’367 patent.



       89.     VMware’s use of infringing technology has increased over the years, culminating

in its recent release of vROps 7.0 and now the new release of vROps 7.5. And VMware shows no

signs of stopping. VMware has even more recently indicated its intent to move into the native and

hybrid cloud environments. In its marketing materials, VMware is touting enhancements related

to cloud migration as one of the biggest feature enhancements in the recent vROps 7.5 release.

And, in these materials, VMware emphasizes that vROps can manage workloads in VMware




                                                 35
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 36 of 51 PageID #: 36



Cloud on AWS. With its launch of vROps 7.0 and vROps 7.5, VMware’s products are now

workable and attractive to these customers because they incorporate Densify’s patented

technology.

        90.     Upon information and belief, VMware is offering steep discounts (e.g., single, one-

time, and bundled discounts) to subscribe to vROps 7.0. By doing so, VMware is foreclosing the

infrastructure optimization market.    Although Densify has been competitive with VMware,

customers have used Densify alongside VMware’s management tools like DRS and vROps. On

information and belief, VMware is telling customers that there is no need for them to have Densify

now that VMware has its new functionality – functionality that infringes Densify’s patents. As

such, Densify cannot compete effectively when its patents are infringed. Once customers are lost

and market share diminished, the barrier to entry would be insurmountable for Densify to compete

again in the same market space.

        91.     Accordingly, Densify has brought this action to stop VMware from using copied

technology to take customers from Densify.




        92.     Densify incorporates by reference the foregoing paragraphs of this Complaint as if

fully set forth herein.

        93.     VMware has infringed and continues to infringe the ’687 Patent. VMware directly

infringes the ’687 patent under 35 U.S.C. §271(a) by making, using, selling, offering for sale,

and/or importing in this District and into the United States products and/or methods covered by

one or more claims of the ’687 patent, including, but not limited to, the VMware Accused Products.

As an example, the VMware Accused Products infringe at least claim 7 of the ’687 patent.




                                                36
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 37 of 51 PageID #: 37



       94.     VMware also indirectly infringes the ’687 patent by inducing others to infringe

and/or contributing to the infringement of others, including third party users of the VMware

Accused Products in this District and elsewhere in the United States.

       95.     Specifically, on information and belief, VMware has had knowledge of its

infringement of the ’687 patent since at least the time of service of this Complaint and before the

time of service of the Complaint, including for the reasons that, for example: Densify’s products

were well-known and publicized; Densify has received press coverage (including at VMworld) of

its pioneering technological developments in virtual infrastructure optimization; Densify has

marketed its products with notices regarding the ’687 patent; former Densify customer

representatives and industry analysts that were intimately familiar with Densify and its products

are now at VMware; and Densify and VMware are competitors in the same industry, giving

VMware reason to investigate Densify’s patents on the technologies. To the extent that VMware

lacked knowledge of its infringement of the ’687 patent before the time of service of this

Complaint, it remained willfully blind by affirmatively avoiding investigating Densify’s patents

or inspecting Densify’s website.

       96.     Upon information and belief, Densify alleges that VMware has actively induced

the infringement of the ’687 patent under 35 U.S.C. § 271(b) by actively inducing the infringing

use of the VMware Accused Products by third parties in the United States. Densify is informed

and believes, and thereon alleges, that these third parties infringe the ’687 patent in violation of 35

U.S.C. § 271(a) by using the VMware Accused Products.

       97.     VMware actively induces others, including customers, administrators, and

operators, to infringe by, among other activities, providing instructions, training, and support for




                                                  37
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 38 of 51 PageID #: 38



the use of the VMware Accused Products through websites, technical documents and manuals,

tutorials, and support services.

        98.    For example, VMware provides websites and blogs that instructs customers or other

third    parties       how     to      use    the        VMware   Accused       Products     (e.g.,

https://blogs.vmware.com/management/2018/09/self-driving-all-the-way-to-the-host-oh-yeah-

host-based-placement.html, Ex. 19).

        99.    As another example, VMware provides customers and third parties with technical

documents,      like     the       vRealize   Operations      Manager    Help      Guide     (e.g.,

https://docs.vmware.com/en/vRealize-Operations-Manager/7.0/vrealize-operations-manager-70-

help.pdf, Ex. 5), that teach customers, administrators, and other third parties how to use the

VMware Accused Products in an infringing manner.

        100.   Further, VMware hosts industry events (e.g., VMworld), local seminars, as well as

live and on-demand webcasts and webinars to teach customers and third parties how to use the

VMware Accused Products.56 Specifically, such events provide for sessions that teach and show

step-by-step how the customers can use, configure, manage, operate, etc. their VMware Accused

Products. Accordingly, VMware actively induces third parties to infringe the ’687 patent.

        101.   Upon information and belief, VMware contributorily infringes the ’687 patent

under 35 U.S.C. § 271(c) by importing, selling and/or offering to sell within the United States the

VMware Accused Products (or components thereof) that constitute a material part of the claimed

invention and are not staple articles of commerce suitable for substantial non-infringing use. For



56
        E.g., https://blogs.vmware.com/management/2018/08/vmworld-las-vegas-recommended-
self-driving-operations-sessions.html (Ex. 20); Screenshot from HOL-1971-01-CMP - What's
New in vRealize Operations Manager 7.0, VMware Hands-on Labs - Cloud Management Platform,
available at https://labs.hol.vmware.com/HOL/catalogs/catalog/873 (Ex. 21).


                                                    38
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 39 of 51 PageID #: 39



example, when VMware provides vROps to its customers or other third parties, as part of a suite

of software products, vROps constitutes a material component of the suite of software products

that infringe or vROps is a material component used in practicing the ’687 patent. vROps is

especially adapted for use in an infringing manner without substantial non-infringing uses. And

VMware has provided components of vROps, which constitute a material part of the claimed

invention and are not staple articles of commerce suitable for substantial non-infringing use.

        102.   In addition, VMware offers to sell and sells the VMware Accused Products to

resellers who then incorporate the VMware Accused Products into infringing products which are

used, sold, offered for sale, and or/or imported in the United States in an infringing manner.

Accordingly, VMware contributorily infringes the ’687 patent.

        103.   Densify has no adequate remedy at law against VMware’s acts of infringement, and

unless VMware is enjoined from its infringement of the ’687 patent, Densify will suffer irreparable

harm.

        104.   VMware, by way of its infringing activities, has caused and continues to cause

Densify to suffer damages, the exact amount to be determined at trial. The damages include lost

profits and/or reasonable royalty damages based on VMware’s infringement. Densify’s products

have been marked with Densify’s patents since at least or around March 2015.

        105.   Densify is further informed, and on this basis alleges, that VMware’s infringement

of the ’687 patent has been and continues to be deliberate and willful, and, therefore, this is an

exceptional case warranting an award of enhanced damages for up to three times the actual

damages awarded and attorney’s fees to Densify pursuant to 35 U.S.C. §§ 284-285. As noted

above, VMware has had knowledge of the ’687 patent and its infringement thereof, and yet has

deliberately continued to infringe in a wanton, malicious, and egregious manner, with reckless




                                                39
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 40 of 51 PageID #: 40



disregard for Densify’s patent rights. Thus, VMware’s infringing activities have been and continue

to be consciously wrongful.




        106.    Densify incorporates by reference the foregoing paragraphs of this Complaint as if

fully set forth herein.

        107.    VMware has infringed and continues to infringe the ’367 Patent. VMware directly

infringes the ’367 patent under 35 U.S.C. §271(a) by making, using, selling, offering for sale,

and/or importing in this District and into the United States products and/or methods covered by

one or more claims of the ’367 patent, including, but not limited to, the VMware Accused Products.

As an example, the VMware Accused Products infringe at least claim 1 of the ’367 patent.

        108.    VMware also indirectly infringes the ’367 patent by inducing others to infringe

and/or contributing to the infringement of others, including third party users of the VMware

Accused Products in this District and elsewhere in the United States.

        109.    Specifically, on information and belief, VMware has had knowledge of its

infringement of the ’367 patent since at least the time of service of this Complaint and before the

time of service of the Complaint, including for the reasons that, for example: Densify’s products

were well-known and publicized; Densify has received press coverage (including at VMworld) of

its pioneering technological developments in virtual infrastructure optimization; Densify has

marketed its products with notices regarding the ’367 patent; former Densify customer

representatives and industry analysts that were intimately familiar with Densify and its products

are now at VMware; and Densify and VMware are competitors in the same industry, giving

VMware reason to investigate Densify’s patents on the technologies. To the extent that VMware

lacked knowledge of its infringement of the ’367 patent before the time of service of this


                                                40
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 41 of 51 PageID #: 41



Complaint, it remained willfully blind by affirmatively avoiding investigating Densify’s patents

or inspecting Densify’s website.

       110.    Upon information and belief, Densify alleges that VMware has actively induced

the infringement of the ’367 patent under 35 U.S.C. § 271(b) by actively inducing the infringing

use of the VMware Accused Products by third party users in the United States. VMware actively

induces others, including customers, administrators, and operators, to infringe by, among other

activities, providing instructions, training, and support for the use of the VMware Accused

Products through websites, technical documents and manuals, tutorials, and support services. Acts

of inducement are set forth in Paragraphs 98-102.

       111.    Upon information and belief, VMware contributorily infringes the ’367 patent

under 35 U.S.C. § 271(c) by importing, selling and/or offering to sell within the United States the

VMware Accused Products (or components thereof) that constitute a material part of the claimed

invention and are not staple articles of commerce suitable for substantial non-infringing use. For

example, VMware has provided components of vROps, which constitute a material part of the

claimed invention and are not staple articles of commerce suitable for substantial non-infringing

use. Accordingly, VMware contributorily infringes the ’367 patent.

       112.    In addition, VMware offers to sell and sells the Accused Products to resellers who

then incorporate the VMware Accused Products into infringing products which are used, sold,

offered for sale, and or/or imported in the United States in an infringing manner. Accordingly,

VMware contributorily infringes the ’367 patent.

       113.    Densify has no adequate remedy at law against VMware’s acts of infringement, and

unless, VMware is enjoined from its infringement of the ’367 patent, Densify will suffer

irreparable harm.




                                                41
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 42 of 51 PageID #: 42



        114.    VMware, by way of its infringing activities, has caused and continues to cause

Densify to suffer damages, the exact amount to be determined at trial. The damages include lost

profits and/or reasonable royalty damages based on VMware’s infringement. Densify’s products

have been marked with Densify’s patents since at least or around March 2015.

        115.    Densify is further informed, and on this basis alleges, that VMware’s infringement

of the ’367 patent has been and continues to be deliberate and willful, and, therefore, this is an

exceptional case warranting an award of enhanced damages for up to three times the actual

damages awarded and attorney’s fees to Densify pursuant to 35 U.S.C. §§ 284-285. As noted

above, VMware has had knowledge of the ’367 patent and its infringement thereof, and yet has

deliberately continued to infringe in a wanton, malicious, and egregious manner, with reckless

disregard for Densify’s patent rights. Thus, VMware’s infringing activities have been and continue

to be consciously wrongful.




        116.    Densify incorporates by reference the foregoing paragraphs of this Complaint as if

fully set forth herein.

        117.    Densify owns all right, title, and interest in and to the trademark and service marks

including “DENSIFY,” “DENSIFICATION,” and “DENSIFYING” (collectively, the “Densify

Marks”). Densify has used the marks in interstate commerce in connection with its goods and

services since at least as early as 2015.

        118.    Densify has invested and continues to invest substantial resources into promoting

the Densify Marks. As a result, the Densify Marks have come to be associated exclusively with a

single source, specifically, Densify’s products and services. The Densify Marks have achieved


                                                 42
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 43 of 51 PageID #: 43



secondary meaning. They embody the substantial goodwill Densify has built in its company and

its well-regarded products. The Densify Marks are distinctive.

       119.    The below picture shows Densify’s use of its mark on the exterior of its offices in

Markham, Ontario.57




       120.    The below picture shows Densify’s use of its mark when it sponsored a NASCAR

at the Daytona 500.58 Other examples of Densify’s use of the Densify Marks are included as

Exhibits 24 – 25.59




57
        Photograph of Densify’s exterior offices in Markham, Ontario (Ex. 22).
58
        Twitter, @Densify, available at https://twitter.com/Densify/status/958020795648892934
(Ex. 23).
59
        Densify, Densify Brand Resources, available at https://www.densify.com/company/brand
(Ex. 24); Densify, Dedicated Cloud & Infrastructure Experts at Your Service, available at
https://www.densify.com/service/expert-insight (Ex. 25).


                                               43
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 44 of 51 PageID #: 44




         121.   Upon information and belief, VMware was aware of Densify’s use of the Densify

Marks.

         122.   On May 12, 2016, Densify launched its website, http://www.densify.com. The

launch of the website was accompanied by a press release.

         123.   On June 28, 2017, Densify launched a branding project under the name “Densify.”

This rebranding included a press release as well as a substantial advertising campaign. These

materials were sent to customers and potential customers in Delaware.

         124.   On August 14, 2018, Densify filed an application for trademark protection with the

United States Patent and Trademark Office, with the serial number 88078131, for the mark

“DENSIFY.” That application is currently pending.

         125.   Upon information and belief, VMware has regularly and continuously infringed

upon Densify’s marks in connection with the sale, offering for sale, distribution, or advertising of

its products and services, words and symbols that infringe upon Densify’s trademarks and service

marks.



                                                44
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 45 of 51 PageID #: 45



       126.    Upon information and belief, since at least 2018, VMware has infringed upon

Densify’s marks by using them in its sales materials, videos, presentations, and documentation.

Examples of VMware’s infringing use are included as Exhibits 14 and 26 – 30.60

       127.    Upon information and belief, VMware uses the marks to increase the commercial

value of its products and services by creating an association with Densify’s award-winning

optimization products and services. For example, VMware promotes its “Top Reasons to Upgrade

vROps 7.0 and How to Get the Most Out of It” by using “densification” as shown in the red box

in the figure below.61




60
        Jones, M., Upgrade to Self-Driving Operations at up to 65% off!, VMware Blogs, available
at https://blogs.vmware.com/management/2018/10/upgrade-to-self-driving-operations-at-up-to-
65-off.html (Ex. 26 at 2 (highlighting added));
        Supra n. 26 (Self-Driving Operations by VMware vRealize Operations, Datasheet at 1 (Ex.
14 (highlighting added)));
        Overbeek, D., Cloud Management Platform (CMP) – Intelligent Provisioning and
Optimization,                VMware                 Blogs,               available             at
https://blogs.vmware.com/management/2018/11/cloud-management-platform-cmp-intelligent-
provisioning-and-optimization.html (Ex. 27 at 1 (highlighting added));
        Overbeek, D., Start Running a Self-Driving Datacenter – vRealize Operations 7.0
Workload            Optimization!,          VMware            Blogs,          available        at
https://blogs.vmware.com/management/2018/09/start-running-a-self-driving-datacenter-vrealize-
operations-7-0-workload-optimization.html (Ex. 28 at 2 (highlighting added));
        Screenshot from VMware EMEA, Top Reasons to Upgrade to vROps 7.0 and How to Get
the Most Out of It, available at https://www.youtube.com/watch?v=1KRRuntV4aM (Ex. 29
(highlighting added)). A full version of the video from which the screenshot (Ex. 29) was taken
has been provided as Ex. 36;
        Screenshot from Workload Optimization - Densifying to Repurpose Hosts, VMware Cloud
Management, available at https://www.youtube.com/watch?v=IymKQdg3oNE (Ex. 30). A full
version of the video from which the screenshot (Ex. 30) was taken has been provided as Ex. 34.
61
        Supra n. 60 (Screenshot from VMware EMEA, Ex. 29 (highlighting added)).


                                               45
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 46 of 51 PageID #: 46




       128.    Upon information and belief, VMware’s use of Densify’s marks is likely to create

confusion. Both VMware and Densify sell services within the same market and most of Densify’s

customers are also VMware users.

       129.    Upon information and belief, VMware has customers within the state of Delaware,

and regularly solicits further business within the state of Delaware. Upon information and belief,

it uses materials that infringe upon Densify’s trade and service marks within the state of Delaware

and in interstate commerce.

       130.    Upon information and belief, Densify has been harmed by, and will continue to be

harmed by, VMware’s infringing conduct. VMware’s actions have caused monetary damages to

Densify, by creating confusion in the minds of consumers as to what products and services they

were being sold, and by depriving Densify of the full value of the Densify Marks. VMware’s use

of the Densify Marks has damaged the goodwill associated with those marks.




                                                46
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 47 of 51 PageID #: 47



        131.    Upon information and belief, VMware’s infringing conduct causes Densify

irreparable harm, including, but not limited to, depriving Densify of its rights in the Densify Marks,

creating a likelihood of confusion, mistake, or deception within its industry, causing a false

association in the minds of its consumers between Densify and VMware, and incalculable loss of

goodwill.

        132.    VMware’s use of the Densify Marks violates the Lanham Act, 15 U.S.C. §

1125(a).

        133.    VMware’s violation of § 1125(a) was deliberate, willful, and intended to cause

confusion, mistake, or deception in violation of 15 U.S.C. § 1125.

        134.    As a result of VMware’s acts, Densify is entitled to recover VMware’s profits, its

own damages, the costs of this action, and enhanced damages.




        135.    Densify incorporates by reference the foregoing paragraphs of this Complaint as if

fully set forth herein.

        136.    Densify has common law rights in the state of Delaware and elsewhere to the

Densify Marks.

        137.    VMware has used the Densify Marks or facsimiles thereof to create a likelihood of

customer confusion that VMware’s products use Densify’s products and services, are associated

with Densify or its products or services, or are substantially the same as Densify’s products and

services.

        138.    VMware has passed off its goods and services as those of Densify or otherwise

caused a likelihood of confusion or misunderstanding as to the “the source, sponsorship, approval .




                                                 47
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 48 of 51 PageID #: 48



. . [or] affiliation, connection, association with, or certification by” between its products and

services and Densify’s products and services in violation of Delaware Code Title 6 § 2532(1)-(3).

       139.    VMware further “[r]epresents that [its] goods or services have sponsorship,

approval, characteristics . . . that they do not have,” namely the sponsorship, approval, or

characteristics of Densify and its products or services, in violation of Delaware Code Title 6 §

2532(5).

       140.    These infringements by VMware add to the commercial value of its products and

services.

       141.    Densify has suffered monetary harm as a result of VMware’s conduct.

       142.    VMware’s conduct, in both its violations of Delaware’s trademark protections and

the federal Lanham Act, constitutes a “deceptive trade practice” within the meaning of Delaware

Code Title 6 § 2532.

       143.    VMware’s acts constitute an exceptional case and have been committed

willfully. Accordingly, Densify is entitled to reasonable attorneys’ fees under Delaware Code

Title 6 § 2533(b).

       144.    Densify is entitled to damages and injunctive relief under Delaware law. Both

Densify and the public will suffer irreparable harm if VMware is permitted to continue its

infringement. Therefore, Densify is entitled to injunctive relief that requires VMware to cease use

of any and all Densify trade and service marks. VMware’s willful actions constitute an exceptional

case, and Densify is therefore entitled to its reasonable attorneys’ fees and such other relief as is

provided by law.




                                                 48
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 49 of 51 PageID #: 49




        145.    Densify incorporates by reference the foregoing paragraphs of this Complaint as if

fully set forth herein.

        146.    Densify has valid and protectable common law rights in the Densify Marks.

        147.    Densify is the senior user of the Densify Marks.

        148.    VMware’s conduct constituted infringement of Densify’s common law rights in the

Densify Marks.

        149.    VMware’s use of the Densify Marks on unauthorized products and services is likely

to cause confusion as to source, sponsorship, affiliation, or origin of VMware’s products and

services.

        150.    VMware’s use of the Densify Marks is likely to deceive others as to the relationship

between VMware and Densify.

        151.    VMware’s wrongful acts of infringement have permitted, continue to permit, and

will permit VMware to earn substantial profits on the basis of Densify’s reputation and goodwill

embodied in the marks.

        152.    As a direct and proximate result of VMware’s wrongful acts of infringement,

Densify has been, continues to be, and will be harmed.

        153.    Densify is entitled to damages and injunctive relief under Delaware law. Both

Densify and the public will suffer irreparable harm if VMware is permitted to continue its

infringement. Therefore, Densify is entitled to injunctive relief that requires VMware to cease use

of the Densify Marks.




                                                 49
 Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 50 of 51 PageID #: 50




          154.   WHEREFORE, Densify prays for judgment as follows:

          a)     That VMware has infringed, and unless enjoined will continue to infringe, each of

the Asserted Patents;

          b)     That VMware has willfully infringed each of the Asserted Patents;

          c)     That VMware, its officers, agents, servants, and employees, and those persons in

active concert or participation with any of them, be preliminarily, and thereafter permanently,

enjoined from commercially manufacturing, using, offering for sale, selling, or importing the

VMware Accused Products or any other product that infringes, or induces or contributes to the

infringement of the Asserted Patents, prior to the expiration date of the last to expire of those

patents;

          d)     That Densify be awarded monetary relief sufficient to compensate Densify for

damages resulting from VMware’s infringement of the Asserted Patents, including lost profits

and/or a reasonable royalty under 35 U.S.C. § 284, and that such monetary relief be awarded to

Densify with prejudgment and post-judgment interest;

          e)     That Densify be awarded enhanced damages, up to and including trebling of the

damages awarded to Densify;

          f)     That Densify be awarded the attorneys’ fees, costs, and expenses that it incurs

prosecuting this action under 35 U.S.C. § 285;

          g)     Damages, VMware’s profits, and the costs of this action under 15 U.S.C. § 1117;

          h)     Injunctive relief that requires VMware to cease use of the Densify Marks; and

          i)     That Densify be awarded such other and further relief as this Court deems just and

proper.




                                                 50
Case 1:19-cv-00742-LPS Document 1 Filed 04/25/19 Page 51 of 51 PageID #: 51




      155.    Densify demands a trial by jury of any and all issues triable of right before a jury.



Dated: April 25, 2019                            Respectfully submitted,

                                                 /s/ Kenneth L. Dorsney
                                                 Kenneth L. Dorsney (#3726)
                                                 kdorsney@morrisjames.com
                                                 MORRIS JAMES LLP
                                                 500 Delaware Avenue, Suite 1500
                                                 Wilmington, DE 19801
                                                 Tel: (302) 888-6800
                                                 Fax: (302) 571-1750



Sarah O. Jorgensen                               Courtland L. Reichman
(pro hac vice application to be filed)           (pro hac vice application to be filed)
sjorgensen@reichmanjorgensen.com                 creichman@reichmanjorgensen.com
REICHMAN JORGENSEN LLP                           Shawna Ballard
1201 West Peachtree, Suite 2300                  (pro hac vice application to be filed)
Atlanta, GA 30309                                sballard@reichmanjorgsensen.com
Tel: (650) 623-1403                              Jennifer P. Estremera
Fax: (650) 623-1449                              (pro hac vice application to be filed)
                                                 jestremera@reichmanjorgensen.com
Christine E. Lehman                              Phillip Lee
(pro hac vice application to be filed)           (pro hac vice application to be filed)
clehman@reichmanjorgensen.com                    plee@reichmanjorgensen.com
REICHMAN JORGENSEN LLP                           Joachim B. Steinberg
1615 M Street, NW, Suite 300                     (pro hac vice application to be filed)
Washington, DC 20036                             jsteinberg@reichmanjorgensen.com
Tel: (202) 894-7311                              Michael G. Flanigan
Fax: (650) 623-1449                              (pro hac vice application to be filed)
                                                 mflanigan@reichmanjorgensen.com
Jaime Cardenas-Navia                             REICHMAN JORGENSEN LLP
(pro hac vice application to be filed)           303 Twin Dolphin Drive, Suite 600
jcardenas-navia@reichmanjorgensen.com            Redwood Shores, CA 94065
REICHMAN JORGENSEN LLP                           Tel: (650) 623-1401
100 Park Avenue, Suite 1600                      Fax: (650) 623-1449
New York, NY 10017
Tel: (646) 921-1474
Fax: (650) 623-1449

                                                 Attorneys for Plaintiffs
                                                 Cirba Inc. (d/b/a Densify) and Cirba IP, Inc.




                                               51
